Name: Council Decision of 25 February 1975 on the conclusion of Agreements on cane sugar, in the form of exchanges of letters, between the Community and Barbados, the People's Republic of the Congo, Fiji, the Republic of Guyana, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, Mauritius, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, and the Republic of Uganda
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-10-17

 nan